*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a 371 of PCT/US2018/059860 filed on 11/08/2018, which claims benefit in provisional application 62/584,052 filed on 11/09/2017.
Claim Status
	Claims 1-152 were cancelled. Claims 153-172 are pending and examined. 
Claim Objections 
Claim 170 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Limitations of claim 170 are free of the prior art of record because it would not have been obvious to modify the composite of ‘182 by adding to it a photo-curable monomer or photocurable polymer as required by the claim. The ‘182 reference teaches adding a photoactive crosslinking agent to the composite and exposing the composite to UV light to increase crosslink density (paragraph 0221). The claimed monomers and polymers were searched, however there were no references that teach using said monomers and polymers in compositions that are in the same field of endeavor as claimed composition or compositions in 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 153-166 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 153 is indefinite because it is not clear if the MSC formulation requires the presence of both DBR-SCs and SBR-SCs, or if these elements are alternatives. Lines 3-4 of the claim state that the MSC formulation comprises DBR-SCs, SBR-SCs, or a mixture thereof, which means that DBR-SCs and SBR-SCs are alternatives; whereas lines 8-11 further require the scaffold to comprise at least one first chamber comprising the DBR-SCs and at least one second chamber comprising the SBR-SCs, which means that the scaffold require the presence of both. It is not clear if the stem cell mixture comprised in each of the two chambers is the MSC formulation or if the MSC formulation is a separate component from the stem cell mixtures located in the two chambers. The recitation of “the DBR-SCs” and “the SBR-SCs” implies that the stem cell mixture contains the DBR-SCs and the SBR-SCs present in the MSC formulation. However, the two chambers are required to contain both of these which makes the claim unclear because DBR-SCs and SBR-SCs are described as alternatives in the MSC formulation.  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 167-169 are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher et al. (US 2015/0283182 A1 Published October 8, 2015).
The claims encompass a bone regeneration product, comprising a scaffold as described by the claims. 
The teachings of Guelcher are related a porous composite comprising bone particles, polyurethanes, and growth factors such as rhBMB-2 (Abstract). In some embodiments, the composite has a porosity of less than 30% (paragraph 0014). The composite comprises additional particulate materials include calcium phosphate, tricalcium phosphate, and hydroxyapatite, among others (paragraph 0146). The composite has a compressive strength of 4-10 MPa when dry, and a compressive strength of 4-13 MPa when wet (paragraph 0232). The composite suitable for use as a bone void filler (paragraph 0250). 

Regarding claim 168, it would have been obvious to have formed the composite to comprise a bone morphogenic protein, with a reasonable expectation of success because Guelcher teaches that the composite further comprises a growth factor rhBMB-2.
Regarding claim 169, the claimed compressive strength range and porosity range are obvious because the ranges overlap with 4-13 MPa and less than 30%, respectively. 
Combining prior art elements according to known methods according to known methods to obtain predictable results supports obviousness. 

Claim 167-169, 171, and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher (US 2013/0236513 A1 Published September 12, 2013).
The claims encompass a bone regeneration product, comprising a scaffold as described by the claims. 

Regarding claim 167, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous composite comprising an osteoconductive matrix comprising calcium phosphate, wherein the composite has a compressive strength of 4-10 MPa and a porosity of 1-20%, with a reasonable expectation of success because Guelcher teaches a porous composite comprising an osteoconductive matrix comprising calcium phosphate, wherein the composite has a compressive strength of 4-10 MPa and a porosity of 1-20%, and where the composite is useful as a bone void filler. The composite reads on a bone regeneration product comprising a scaffold. The claimed compressive strength range and porosity range are obvious because claimed range overlap with 4-10 MPa and 1-20%, respectively. 

Regarding claim 169, the claimed compressive strength range and porosity range are obvious because the ranges overlap with 4-10 MPa and 1-20%, respectively. 
Regarding claims 171 and 172, it would have been obvious to have selected a combination of hydroxyapatite and tricalcium phosphate as the osteoconductive matrix where the concentration of the two components is about 40 wt. %, with a reasonable expectation of success because Guelcher teaches that the composite comprises a osteoconductive matrix comprising a particulate material selected from hydroxyapaptite and tricalcium phosphate, among others, where the concentration of the osteoconductive matrix is about 40 wt. %. It would have been obvious to have utilized each of hydroxyapatite and tricalcium phosphate in a concentration of up to 40 wt. % as long as the combination of the two is about 40 wt. %. The claimed concentration range of each component is obvious because 10-20 wt. % overlaps with up to 40 wt. %.  
Combining prior art elements according to known methods according to known methods to obtain predictable results supports obviousness. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617